Title: Enclosure: Jan Hendrick Christian Heinaken to Tench Coxe, 9 January 1794
From: Heinaken, Jan Hendrick Christian
To: Coxe, Tench



[Philadelphia, January 9, 1794]

Mr. Heineken has the honor of informing Mr Coxe in answer to his note of the 7th Inst That he does not know of any law of the United Netherlands, admitting a free commercial intercouse of Foreign nations with the Dutch colonies on the continent. It has been tolerated in paying a duty of 5 ⅌ Ct. on Imports, and the Vessels of the United States have carried there flour, Indian corn, pork, beef, fish, Staves, boards, Shingles, Shipbread, bar iron, tar, pitch and Turpentine.
   
   [* Rice was omitted by accident in Mr. Coxe’s note.]


And are allowed to export only Rum and molasses, paying the same duty of 5 ⅌ Cent, Sugar, coffee, cotton, cocoa being prohibited, ⟨–⟩ and dye woods are probably permitted.
The Vessels of the United States and all foreigners pay a tonnage of [6 florins ⅌ last.]
January 9th, 1794.
